Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to the amendment filed on 05-31-2022.  Claims 1, 11, 20 and 24 have been amended and claims 6, 7, 16, 17 and 23 have been cancelled.   Claims 1-5, 8-15. 18-22 and 24 are pending.    

Continued Examination Under 37 CFR 1.114
3.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06-21-2022 has been entered. 

                                              Examiner’s Amendment
4. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5. Authorization for this examiner's amendment was given in a telephone interview with Attorney Amanda R. Lippes, Registration No.: 74,789, on 07-29-2022.



6. The application has been amended as follows:
Claims 11-19 which were previously withdrawn are now rejoined as shown below.
11. (Currently Amended, Rejoined ) A method for detecting a host device using a removable open-ear acoustic module, the method comprising: Serial No.: 16/875,475- 4 - providing the removable open-ear acoustic module wherein the removable open-ear acoustic module is configured to generate acoustic energy outside of and proximate to a user's ear and configured to removably engage with the host device; detecting that the removable open-ear acoustic module is in proximity to the host device by detecting a magnetic field above a minimum threshold; detecting a device type associated with the host device, a device brand associated with the host device, or an identity of a manufacturer of the host device; [[and,]] adjusting at least one device setting based at least in part on the detected type, the detected brand, or the detected identity of a manufacturer of the host device, detecting that the removable open-ear acoustic module is engaged with the host device by detecting a magnetic field above another threshold that is above the minimum threshold; and adjusting the at least one device setting or another device setting based at least in part on detecting that the removable open-ear acoustic module is engaged with the host device.  
12. (Rejoined ) The method of claim 11, wherein the at least one device setting is associated with the host device, the removable open-ear acoustic module, or a peripheral device in communication with the host device or the removable open-ear acoustic module.  
13. (Rejoined ) The method of claim 11, wherein the at least one device setting is selected from: a power state of the open-ear acoustic module; an audio equalization (EQ) setting, a volume setting, a bass level setting, a treble level setting, an Active Noise Reduction (ANR) setting, a user profile setting, selection of an algorithm of a plurality of algorithms related to data collection, a sensor calibration setting, and a user interface control setting.  
14. (Rejoined ) The method of claim 11, wherein detecting that the removable open-ear acoustic module is in proximity to the host device further comprises at least one of: detection of the host device or the removable open-ear acoustic module via a Radio Frequency Identification (RFID) communication or Near-Field Communication (NFC); detection of proximity via a proximity sensor; detection of time-of-flight of a sound wave or a light wave; or, detection of proximity via a visual indicator.  
15. (Rejoined ) The method of claim 14, wherein the visual indicator is selected from: a Quick Response (QR) code, a barcode, or a colored portion of either the host device or the removable open-ear acoustic module.  
16. (Cancelled).  
17. (Cancelled).  
18. (Rejoined ) The method of claim 11, wherein the host device is selected from: a pair of eyeglass frames, a pair of sunglass frames, a helmet, a visor, a hat, a headband, a pair of goggles, a charging case, a portable speaker housing, or a behind-the-ear module housing.  
19. (Rejoined ) The method of claim 11 further comprising: obtaining a position or location of the removable open-ear acoustic module relative to the host device associated with the detected type, the detected brand, or the detected identity of a manufacturer of the host device; and, adjusting the at least one device setting based at least in part on the position or location of the removable open-ear acoustic module relative to the host device.
24. (Currently Amended) A method for detecting a host device using a removable open-ear acoustic module, the method comprising:
providing the removable open-ear acoustic module wherein the removable open-ear acoustic module is configured to generate acoustic energy outside of and proximate to a user’s ear and configured to removably engage with a host device;
detecting that the removable open-ear acoustic module is in proximity to the host device by a visual sensor arranged in the removable open-ear acoustic module or the host device, wherein the visual sensor is configured to capture an image or image data of a visual indicator on the removable open-ear acoustic module or the host device, wherein the image or image data of the visual indicator indicates proximity and the visual indicator is selected from a Quick Response (QR) code, a barcode, or a colored portion of either the host device of the removable open-ear acoustic module; [[and,]]
detecting that the removable open-ear acoustic module is in proximity to the host device by detecting a magnetic field above a minimum threshold;
adjusting at least one device setting based at least in part on detecting that the removable open-ear acoustic module is in proximity to the host device;
detecting that the removable open-ear acoustic module is engaged with the host device by detecting a magnetic field above another threshold that is above the minimum threshold; and
adjusting the at least one device setting or another device setting based at least in part on detecting that the removable open-ear acoustic module is engaged with the host device.
 

                                           Allowable Subject Matter
7.    Claims 1-5, 8-15. 18-22 and 24 are allowed over prior art record.

8.  The following is an examiner's statement of reasons for allowance:
         The amendment filed on 05-31-2022 have been carefully reviewed with updated search. Consequently, reasons for allowance of claims 1-5, 8-15. 18-22 and 24 are set forth in according to the applicant's amendment state on pages 7-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                                                
                                                                 Conclusion
9.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Howell et al. (US PAT. 7,806,525) is cited to show other related the HOST DETECTION AND ACOUSTIC MODULE DETECTION.

10.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 07-30-2022